Title: Enclosure: Thomas Jefferson’s Biography of Peyton Randolph (ca. 1723–75), [ca. 26 July 1816]
From: Jefferson, Thomas
To: 


            
              ca. 26 July 1816
            
            Peyton Randolph was the eldest son of Sr John Randolph of Virginia, a barrister at law, and an eminent practitioner at the bar of the General court. Peyton was educated at the college of Wm & Mary in Williamsburg, & thence went to England, & studied law at the temple. at his return he intermarried with Elizabeth Harrison, sister of the afterwards Governor Harrison, entered into practice in the General court, and was afterwards appointed the king’s Attorney General for the colony.; and became a representative in the House of Burgesses (then so called) for the city of Williamsburg.
            Governor Dinwiddie having, about this period, introduced the exaction of a new fee on his signature of grants for lands, without the sanction of any law, the House of Burgesses remonstrated against it, and sent Peyton Randolph to England, as their agent, to oppose it before the King & Council. the interest of the Governor, as usual, prevailed against that of the colony, and his new exaction was confirmed by the king.
            After Braddock’s defeat, on the Monongahela in 1755. the incursions of the Indians on our frontiers spread panic and dismay thro’ the whole country; insomuch that it was scarcely possible to procure men, either as regulars or militia,
			 to go against them. to counteract this terror, and to set good example, a number of the wealthiest individuals of the colony, & of the highest standing in it, in public as well as in their
			 private relations, associated under obligations to take furnish each of them two able bodied men, at their own expence, to form themselves into a regiment, under the denomination of the Virginia blues, to join the colonial force on the frontier, and place themselves under it’s commander, George Washington, then a Colonel. they appointed William Byrd, a member of the council, Colonel of the regiment, and Peyton Randolph, I think, had also some command. but the original associators had more the will than the power of becoming effective soldiers. born and bred in the lap of wealth, all the habits of their
			 lives were of ease, indolence and indulgence. such men were little fitted to sleep under tents, and often without them, to be exposed to all the intemperances of the seasons, to swim rivers,
			 range
			 the woods, climb mountains, wade morasses, to skulk behind trees, and contend as sharp shooters with the savages of the wilderness, who in all these scenes and exercises would be in their natural
			 element. accordingly the Commander was more embarrassed with their care, than reinforced by their service. they had the good fortune to see no enemy, and to return at the end of the campaign
			 rewarded
			 by the favor of the public for this proof of their generous patriotism & good will.
            When afterwards in 1764. on the proposal of the Stamp-act, the House of Burgesses determined to send an Address against it to the king, and Memorials to the Houses of Lords & Commons, Peyton Randolph, George Wythe, and (I think) Robert C. Nicholas, were appointed to draw these papers. that to the king was by Peyton Randolph, and the Memorial to the Commons was by George Wythe. it was on the ground of these papers that those gentlemen opposed the famous resolutions of mr Henry in 1765. to wit, that the principles of these resolutions had been asserted and maintained in the Address & Memorials of the year before, to which an answer was yet to be expected.
            On the death of the Speaker Robinson in 1766. Peyton Randolph was elected Speaker. he resigned his office of Attorney General, in which he was succeeded by his brother John Randolph, father of the late Edmund Randolph, and retired from the bar. he now devoted himself solely to his duties as a legislator, & altho’ sound in his principles, and going steadily with us in opposition to the British
			 usurpations, he, with the other older members, yielded the lead to the younger, only tempering their ardour, and so far moderating their pace as to prevent their going too far in advance of the
			 public sentiment.
            On the establishment of a Committee, by our legislature, to correspond with the other colonies, he was named the first member their Chairman, and their first proposition to the other colonies was to appoint similar committees, who might consider the expediency of calling a general Congress of deputies in order to produce procure a harmony of proceedure among the whole. this produced the call of the first Congress, to which he was chosen a delegate, by the House of burgesses, and of which he was appointed, by that Congress, it’s President.
            On the receipt of what was called Ld North’s conciliatory proposition, in 1775. Ld Dunmore called the General Assembly, & laid it before them. Peyton Randolph quitted the chair of Congress, in which he was succeeded by mr Hancock, and repaired to that of the house which had deputed him. anxious about the tone and spirit of the answer which should be given (because being the first it might have effect on those of the other colonies) and supposing that a younger pen would be more likely to come up to the feelings of the body he had left, he requested me to draw the answer, and steadily supported and carried it thro’ the House, with a few softenings only from the more timid members.
            After the adjournment of the House of burgesses he returned to Congress and died there of an Apoplexy on the 22d of October following, aged, as I should conjecture, about 50. years.
            He was indeed a most excellent man; and none was ever more beloved and respected by his friends: somewhat cold and coy towards strangers, but of the sweetest affability when ripened into acquaintance. of Attic pleasantry in conversation, always good-humored and conciliatory. with a sound and logical head, he was well-read in the law; and his opinions, when consulted, were highly regarded, presenting always a learned and sound view of the subject, but generally too a listlessness to go into it’s thoro’ developement: for being heavy and inert in body, he was rather too indolent and careless for business, which occasioned him to get a smaller proportion of it at the bar than his abilities would otherwise have commanded. indeed, after his appointment as Attorney General, he did not seem to court, nor scarcely to welcome business. in that office he considered himself equally charged with the rights of the colony, as with those of the crown; and in criminal prosecutions, exaggerating nothing, he aimed at a candid and just state of the transaction, believing it more a duty to save an innocent than to convict a guilty man. altho’ not eloquent, his matter was so substantial that no man commanded more attention; which, joined with a sense of his great worth, gave him a weight in the House of Burgesses which few ever attained. he was liberal in his expences, but correct also; so as not to be involved in pecuniary embarrasments. and, with a heart always open to the amiable sensibilities of
			 our nature, he did as many good acts as could have been done with his fortune, without injuriously impairing his means of continuing them. he left no issue; and gave his fortune to his widow and
			 nephew, the late Edmund Randolph.
          